IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT ENRIQUEZ,                     NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-1916
v.

KINDRA ENRIQUEZ, WIFE,

      Appellee.

_____________________________/

Opinion filed March 18, 2015.

An appeal from the Circuit Court for Duval County.
Frederick B. Tygart, Judge.

Jason L. Harr of The Harr Law Firm, Daytona Beach, for Appellant.

Jeffrey A. Miller of Miller Law Associates, Boca Raton, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.